 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 3250 
 
AN ACT 
To designate the facility of the United States Postal Service located at 1210 West Main Street in Riverhead, New York, as the Private First Class Garfield M. Langhorn Post Office Building. 
 
 
1.Private First Class Garfield M. Langhorn Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 1210 West Main Street in Riverhead, New York, shall be known and designated as the Private First Class Garfield M. Langhorn Post Office Building.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Private First Class Garfield M. Langhorn Post Office Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
